MORRIS, Judge.
Defendant’s counsel requests this Court to review the record to determine whether prejudicial error was committed at defendant’s trial. After a careful examination of the record, we are unable to find error in the proceedings in the trial court. Defendant was convicted by a jury upon a plea of not guilty. The warrant was proper in form, and the evidence for the State was more than sufficient to support the jury’s verdict. The suspended sentence imposed is within the statutory limits.
It is clear from the record that defendant received a fair trial, free from prejudicial error.
No error.
Chief Judge Brock and Judge Carson concur.